                      Case 1:19-cv-08344-LJL Document 43 Filed 06/19/20 Page 1 of 2




                              6/19/2020


JAMES E. JOHNSON
Corporation Counsel
                                            THE CITY OF NEW YORK                             FRANK A. DELUCCIA
                                                                                                        Senior Counsel
                                           LAW DEPARTMENT                                       Phone: (212) 356-5054
                                                                                                 fdelucci@law.nyc.gov
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007

                                                                     June 19, 2020
        BY ECF
        Hon. Stewart D. Aaron
        United States Magistrate Judge                         Request GRANTED. The settlement conference is
        United States District Court                           hereby adjourned to August 27, 2020 at 10:00 a.m.
        Southern District of New York                          SO ORDERED.
        500 Pearl Street
                                                               Dated: 6/19/2020
        New York, NY 10007

                               Re: Sheila Holloway, as Administrator of the Estate of Casey Holloway v.
                               City of New York, Daquan Allen, Shantae Smith, et al.
                               Docket Number: 19 Civ. 08344 (LJL)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to the defense of the above-referenced matter on behalf
        of defendant City of New York. Defendant City of New York writes, with the consent of
        counsel for plaintiff and counsel for co-defendants Allen and Smith, to respectfully request a
        two-month adjournment of the settlement conference currently scheduled for Tuesday June 30,
        2020 at 10:00 A.M. to Wednesday August 26, 2020, Thursday August 27, 2020, or a date
        convenient for the Court thereafter (Dkt. No. 40). This is the first request for an adjournment of
        the settlement conference in this matter. The settlement conference was previously scheduled for
        April 28, 2020 but was mutually rescheduled with the Court’s endorsement following email
        correspondence between the Court and the parties on May 1, 2020.

                As the Court is aware, the ongoing coronavirus pandemic in New York City has
        significantly disrupted normal business operations since March of this year. Defendant City of
        New York has been especially impacted in its daily operations and has encountered numerous
        issues regarding obtaining, reviewing, and exchanging the substantial discovery materials
        associated with this matter from the Department of Corrections through completely remote
        operations and without access to its customary resources. As a result, the parties do not
        anticipate that they will be in a position to participate in a meaningful settlement conference as
        currently scheduled. An adjournment of the settlement conference will accommodate the current
        difficult circumstances and will allow additional time for Defendant City of New York to
        progress with its discovery obligations in advance of a settlement conference.
          Case 1:19-cv-08344-LJL Document 43 Filed 06/19/20 Page 2 of 2



        Additionally, because of the complex nature and the seriousness of the allegations in this
matter, along with the current remote environment, Defendant City of New York anticipates the
need for additional time to discuss the matter internally with the appropriate officials in order to
obtain any degree of authority for settlement negotiations. An adjournment of the settlement
conference will allow for sufficient time for these conversations to meaningfully occur in light of
the current and foreseeable remote working environment.

       For the foregoing reasons, Defendant City of New York respectfully requests an
adjournment of the settlement conference currently scheduled for Tuesday June 30, 2020 at
10:00 A.M. to Wednesday August 26, 2020, Thursday August 27, 2020, or a date convenient for
the Court thereafter.

       Defendant City of New York thanks the Court for its time and consideration of the within
request.

                                                             Respectfully submitted,

                                                             Frank A. DeLuccia /s/

                                                             Frank A. DeLuccia
                                                             Senior Counsel

cc:    All counsel of record (by ECF)




                                                 2
